Citation Nr: 1106517	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  06-09 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether Department of Veterans Affairs compensation benefits were 
correctly terminated effective from December 27, 2001, to October 
4, 2004, due to "fugitive felon" status. 

(The issue of entitlement to a waiver of overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $1,939.37, to include the validity of the creation of 
the overpayment, is the subject of another decision under a 
different docket number).


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals from a 
February 2005 decision from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, which 
notified the Veteran that his compensation benefits were 
terminated effective December 27, 2001 because he had been 
receiving benefits during a period when he had been a fugitive 
felon.  In a March 2005 determination, the VA RO in Winston-
Salem, North Carolina, restored compensation benefits effective 
October 5, 2004.  The appellant's claims file was later 
transferred to the VA RO in Columbia, South Carolina.

The Veteran could not attend scheduled Decision Review Officer 
and Travel Board hearings due to his incarceration.  In November 
2010, he withdrew his request for a Travel Board hearing.


FINDINGS OF FACT

1.  A fugitive felon warrant was issued against the Veteran in 
July 1984.

2.  There is not clear evidence to the contrary showing that a 
fugitive felon warrant was not issued against the Veteran in July 
1984 by the New York City Police Department for a felony offense.

3. On December 27, 2001, the law was changed to prohibit the 
payment of benefits to fugitive felons.

4.  The Veteran's warrant was cleared on October 5, 2004.

5.  The Veteran was not entitled to receive compensation benefits 
from December 27, 2001 to October 4, 2004.


CONCLUSION OF LAW

Disability compensation benefits for the Veteran were prohibited 
as a matter of law effective December 27, 2001, by reason of an 
outstanding fugitive felon warrant and the criteria for 
entitlement to the receipt of compensation from December 27, 2001 
to October 4, 2004, were not met. 38 U.S.C.A. §§ 5103, 5103A, 
5313B (West 2002 & Supp. 2010); 38 C.F.R. § 3.665(n) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in July 2004 and February 2005 of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  He 
was provided of notice of the specific criteria regarding 
benefits to those who are fugitive felons in this correspondence.

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim 
as warranted by law.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.



Governing law and regulations

Effective December 27, 2001, the law was amended to prohibit the 
payment of compensation benefits for any period during which a 
veteran was a fugitive felon.  38 U.S.C.A. § 5313B; 38 C.F.R. § 
3.665(n).  The term fugitive felon includes a person who is a 
fugitive by reason of fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an attempt to 
commit an offense, which is a felony under the laws of the place 
from which the person flees, or violating a condition of 
probation or parole imposed for commission of a felony under 
Federal or state law.  Id.

While fugitive is not specifically defined by the governing 
statute and regulation, Black's Law Dictionary (8th Ed. 2004) 
defines "fugitive" as a person who flees or escapes; a refugee; 
or as a criminal suspect or a witness in a criminal case who 
flees, evades, or escapes arrest, prosecution, imprisonment, 
service of process, or the giving of testimony, especially by 
fleeing the jurisdiction or by hiding.

Analysis

An August 1997 rating decision shows that service connection is 
in effect for tinnitus, hearing loss, pedis and crural 
trichophytosis, and for postoperative residuals of a pilonidal 
cyst.  A 10 percent evaluation is in effect for tinnitus, and the 
remaining disabilities are each rated noncompensable.

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, computer matching 
records, and other pertinent state and Federal records.  

A fugitive felon warrant was issued against the Veteran in July 
1984 by the New York City Police Department for the felony 
offense.  The Veteran claims that no detainer of a fugitive 
warrant was apparently ever filed by the State of New York, and 
if such a detainer was filed, he had no knowledge of it since he 
was never informed by the State of New York or by the States of 
North Carolina and New Jersey (where he had also been 
incarcerated) or by the Federal Bureau of Prisons (where he is 
currently incarcerated) that there was an outstanding warrant.  
He also asserts that he has no recollection of a warrant being 
issued.  He, therefore, argues that he is not a fugitive felon 
and that the State of New York had mistakenly issued a warrant 
against him.  

A July 2004 VA e-mail reflects that a case manager at a Federal 
Medical Center told a VA employee that background check had been 
run on the claimant when he first incarcerated in the Federal 
penal system and that no outstanding warrants were discovered.  
The Veteran argues that he cannot be considered a fugitive felon 
as of December 27, 2001, because he has been incarcerated with 
the Federal Bureau of Prisons since September 1998.  A September 
2004 statement for the Federal Bureau of Prisons indicates that 
"he is not a fugitive from justice".

There is a presumption of regularity under which it is presumed 
that government officials "have properly discharged their 
official duties."  United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926).  The presumption of regularity is not 
absolute; it may be rebutted by the submission of "clear evidence 
to the contrary."  Statements made by the Veteran, however, are 
not the type of clear evidence to the contrary that would be 
sufficient to rebut the presumption of regularity.  Jones v. 
West, 12 Vet. App. 98, 102 (1999).  

The presumption of regularity in this case is not rebutted 
because the only evidence to the contrary is the appellant's 
statements, the report by one case manager at a Federal Medical 
Center that no outstanding warrant was discovered when the 
claimant was initially incarcerated by the Federal Bureau of 
Prisons, and the September 2004 statement from the Federal Bureau 
of Prisons describing him as currently "not a fugitive from 
justice".  

Documents from the VA Office of Inspector General Fugitive Felon 
Program show that the warrant information from the New York City 
Police Department contains correct spellings of the Veteran's 
first and last names and a correct reporting of his Social 
Security Number.  In a December 2004 statement, the State of New 
York United Court System indicated that they had investigated 
this matter and found that the appellant had an open warrant in 
the Criminal Court of the City of New York, which was not 
dismissed until October 5, 2004.  The fact that the claimant is 
not a fugitive from justice for a Federal crime and has been 
incarcerated since at least September 1998 does not change the 
fact that he was a fugitive felon from justice from the State of 
New York as of December 27, 2001.  Therefore, the Board finds 
that there is not clear evidence to the contrary showing that a 
fugitive felon warrant was not issued against the Veteran in July 
1984 by the New York City Police Department for a felony offense.

Finally, the Veteran argues in his March 2006 VA Form 9 that it 
was VA's responsibility to stop all payments on December 27, 
2001, and not continue paying him if he were a fugitive felon.  
The statute and regulation regarding fugitive felons do not 
provide an exemption from termination of compensation benefits 
between December 27, 2001, and when VA finally discovers that a 
veteran is a fugitive felon.

In short, the evidence is uncontroverted that the felony warrant 
was issued in July 1984 by the New York City Police Department.  
The Veteran met the definition of a felony fugitive as of that 
date.  It was only due to a change in the law that his benefits 
were not terminated until December 27, 2001.

In this case, application of the law to the facts is dispositive 
and the appeal must be denied because under the law there is no 
entitlement to the benefit sought.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994).  The appellant is not entitled to 
receive payment of disability compensation benefits while he was 
a fugitive felon, and the applicable law as implemented by the VA 
Secretary precludes the relief sought.




ORDER

Department of Veterans Affairs compensation benefits were 
correctly terminated effective from December 27, 2001, to October 
4, 2004, due to "fugitive felon" status.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


